 



Exhibit 10.1

2,000,000 Shares

URS CORPORATION

COMMON STOCK, PAR VALUE $0.01 PER SHARE

UNDERWRITING AGREEMENT

January 18, 2005

 



--------------------------------------------------------------------------------



 



                  January 18, 2005

Merrill Lynch, Pierce, Fenner & Smith
                   Incorporated

World Financial Center
North Tower
New York, New York 10281-1201

Dear Sirs and Mesdames:

     Certain shareholders of URS Corporation, a Delaware corporation (the
“Company”), named in Schedule I hereto (each, a “Selling Shareholder” and,
collectively, the “Selling Shareholders”) severally propose to sell to Merrill
Lynch, Pierce, Fenner & Smith Incorporated (the “Underwriter”) an aggregate of
2,000,000 shares of the common stock, par value $0.01 per share, of the Company
(the “Firm Shares”), each Selling Shareholder selling the amount set forth
opposite such Selling Shareholder’s name in Schedule I hereto.

     The Selling Shareholders also propose to sell to the Underwriter not more
than an additional 300,000 shares of the common stock, par value $0.01 per
share, of the Company (the “Additional Shares”), if and to the extent that you
shall have determined to exercise the right to purchase such shares of common
stock granted to the Underwriter in Section 3 hereof. The Firm Shares and the
Additional Shares are hereinafter collectively referred to as the “Shares”. The
shares of common stock, par value $0.01 per share, of the Company are
hereinafter referred to as the “Common Stock”.

     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-112216), including a
prospectus, relating to the Shares and the offering thereof from time to time in
accordance with Rule 415 of the rules and regulations of the Commission under
the Securities Act (the “Securities Act Regulations”), and has filed with, or
transmitted for filing to, or shall promptly hereafter file with or transmit for
filing to, the Commission (i) a prospectus supplement (the “Prospectus
Supplement”) specifically relating to the Shares pursuant to Rule 424 under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) a related
prospectus dated March 1, 2004 (the “Base Prospectus”). Such registration
statement has been declared effective by the Commission. Such registration
statement, as amended to the date hereof, is referred to herein as the
“Registration Statement”; and the Base Prospectus and the Prospectus Supplement,
in the form first used to confirm sales of the Shares, are collectively referred
to herein as the “Prospectus”; provided, however, that all references to the
“Registration Statement” and the “Prospectus” shall also be deemed to include
all documents incorporated therein by reference pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). If the Company has filed
an abbreviated registration statement to register additional shares of Common
Stock pursuant to Rule 462(b) under the Securities Act (the “Rule 462
Registration Statement”), then any reference herein to the term “Registration
Statement” shall be deemed to include such Rule 462 Registration Statement.

     1. Representations and Warranties of the Company. The Company represents
and warrants to and agrees with each of the Underwriters that:

1



--------------------------------------------------------------------------------



 



     (a) The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before or threatened by the Commission.

     (b) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act, and incorporated by reference in the Prospectus complied or will
comply when so filed in all material respects with the Exchange Act and the
applicable rules and regulations of the Commission thereunder, (ii) the
Registration Statement, when it became effective and when the Company’s most
recent Annual Report on Form 10-K was filed with the Commission, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(iii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable Securities Act Regulations and (iv) the
Prospectus does not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Registration Statement or the Prospectus based upon information relating
to the Underwriter furnished to the Company in writing by the Underwriter
through you expressly for use therein.

     (c) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     (d) Each subsidiary of the Company has been duly incorporated or formed, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation or formation, has the corporate or limited
liability company power and authority to own its property and to conduct its
business as described in the Prospectus and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock of
each subsidiary of the Company that is a corporation and all of the issued
limited liability company interests of each subsidiary that is a limited
liability company have been duly and validly authorized and issued, are fully
paid and non-assessable and are owned directly or beneficially by the Company or
through wholly owned subsidiaries of the Company, free and clear of all liens,
encumbrances, equities or claims (except in each case as disclosed in the
Prospectus).

2



--------------------------------------------------------------------------------



 



     (e) This Agreement has been duly authorized, executed and delivered by the
Company.

     (f) The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the Prospectus.

     (g) The outstanding shares of Common Stock (including the Shares to be sold
by the Selling Shareholders) have been duly authorized and are validly issued,
fully paid and non-assessable.

     (h) The execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares.

     (i) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Prospectus (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement).

     (j) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject that are
required to be described in the Registration Statement or the Prospectus and are
not so described or any statutes, regulations, contracts or other documents that
are required to be described in the Registration Statement or the Prospectus or
to be filed as exhibits to the Registration Statement that are not described or
filed as required or described in a document incorporated by reference into the
Registration Statement.

     (k) Each preliminary prospectus or preliminary prospectus supplement filed
as part of the Registration Statement as originally filed or as part of any
amendment thereto, or filed pursuant to Rule 424 under the Securities Act,
complied when so filed in all material respects with the Securities Act and the
Securities Act Regulations.

     (l) The Company is not, and after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

     (m) Except as disclosed in the Prospectus, the Company and its subsidiaries
(i) are in compliance with any and all applicable foreign, federal, state and
local laws and

3



--------------------------------------------------------------------------------



 



regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     (n) Except as disclosed in the Prospectus, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate,
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     (o) Except for the Registration Rights Agreement dated as of August 22,
2002 (the “Registration Rights Agreement”), by and among the Company, Blum
Strategic Partners, L.P., Blum Capital Partners, L.P., Carlyle-EG&G, L.L.C. and
EG&G Technical Services Holdings, L.L.C., there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or to require the Company to
include such securities with the Shares registered pursuant to the Registration
Statement.

     (p) The Company and each of its subsidiaries (i) have all necessary
consents, authorizations, approvals, orders, certificates and permits of and
from, and have made all declarations and filings with, all federal, state, local
and other governmental, administrative or regulatory authorities, all
self-regulatory organizations and all courts and other tribunals, to own, lease,
license and use their respective properties and assets and to conduct their
respective businesses in the manner described in the Prospectus, except to the
extent that the failure to obtain such consents, authorizations, approvals,
orders, certificates and permits or make such declarations and filings would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, and (ii) have not received any notice of proceedings relating to
revocation or modification of any such consent, authorization, approval, order,
certificate or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Prospectus.

     (q) No material labor dispute exists with the employees of the Company or
any of its subsidiaries, except as described in or contemplated by the
Prospectus, or, to the Company’s knowledge, is imminent; and the Company is not
aware of any existing, threatened or imminent labor disturbance by the employees
of any of its principal

4



--------------------------------------------------------------------------------



 



suppliers, manufacturers or contractors that could have a material adverse
effect on the Company and its subsidiaries, taken as a whole.

     (r) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to their respective businesses, in each
case free and clear of all liens, encumbrances and defects, except such as
(i) are described in the Prospectus, (ii) do not materially affect the value of
such property or (iii) do not interfere with the use made and proposed to be
made of such property by them; and any real property and buildings held under
lease by them are held under valid, subsisting and enforceable leases with such
exceptions as are not material and do not materially interfere with the use made
and proposed to be made of such property and buildings by them, in each case
except as described in the Prospectus.

     (s) Each of the Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them, and
have not received any notice of infringement of or conflict with asserted rights
of others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries would individually or in the
aggregate reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

     (t) URS Holdings, Inc., a Delaware corporation (“URS Holdings”); EG&G
Technical Services, a Delaware corporation (“EG&G”); URS Corporation, a Nevada
corporation (“URS Nevada”); and URS Corporation-New York, a New York corporation
(“URS New York”) are the only significant subsidiaries of the Company
(calculated on a basis consistent with the term “significant subsidiary” as
defined under Regulation S-X promulgated under the Securities Act for the period
ended October 31, 2004).

     (u) The financial statements and related notes included in the Registration
Statement and Prospectus present fairly the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
and the notes thereto have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis except
as disclosed therein.

     (v) The Company and its subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

5



--------------------------------------------------------------------------------



 



     There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply with
Section 402 (related to loans) and Sections 302 and 906 (related to
certifications) of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and
the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Regulations”), nor has there been any failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any other provision of the Sarbanes-Oxley Act or the
Sarbanes-Oxley Regulations.

     2. Representations and Warranties of the Selling Shareholders. Each Selling
Shareholder, severally and not jointly, represents and warrants to and agrees
with the Underwriter that:

     (a) This Agreement has been duly authorized, executed and delivered by or
on behalf of such Selling Shareholder.

     (b) The execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under, this Agreement
will not contravene any provision of applicable law, or the partnership
agreement of such Selling Shareholder (if such Selling Shareholder is a
partnership), or the organizational documents of such Selling Shareholder (if
such Selling Shareholder is not a partnership) or any agreement or other
instrument binding upon such Selling Shareholder or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over such
Selling Shareholder, except for any contraventions of an agreement, instrument,
judgment, order or decree which would not, individually or in the aggregate,
adversely affect such Selling Shareholder’s ability to fulfill its obligations
under and consummate the transactions contemplated by this Agreement or result
in the creation or imposition of any security interest, lien or other
encumbrance on any of the Shares being sold by such Selling Shareholder under
this Agreement; and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by such Selling Shareholder of its obligations under this Agreement,
except such as have been obtained or may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares.

     (c) Such Selling Shareholder has, and on the Closing Date will have, valid
title to, or a valid “security entitlement” within the meaning of Section 8-501
of the New York Uniform Commercial Code (the “New York UCC”) in respect of, the
Shares to be sold by such Selling Shareholder free and clear of all security
interests, claims, liens, equities or other encumbrances and the legal right and
power, and all authorization and approval required by law, to enter into this
Agreement, and to sell, transfer and deliver the Shares to be sold by such
Selling Shareholder or a security entitlement in respect of such Shares.

     (d) Upon (i) the payment for the Shares to be sold by such Selling
Shareholder pursuant to this Agreement, (ii) delivery of such Shares, as
directed by the Underwriter, to Cede & Co. or such other nominee as may be
designated by The Depository Trust Company (“DTC”), (iii) registration of such
Shares in the name of DTC or its nominee, and DTC or another person on behalf of
DTC maintaining possession of

6



--------------------------------------------------------------------------------



 



certificates representing such Shares and (iv) DTC indicating by book entries on
its books that security entitlements with respect to such Shares have been
credited to the Underwriter’s securities accounts, the Underwriter will acquire
a security entitlement with respect to such Shares and no action based on an
adverse claim (as defined in Section 8-102 of the New York UCC) may be asserted
against the Underwriter (assuming that (A) the Underwriter is purchasing such
Shares without notice of any adverse claim, (B) DTC is a “securities
intermediary” as defined in Section 8-102 of the New York UCC and (C) the State
of New York is the “security intermediary’s jurisdiction” of DTC for purposes of
Section 8-110 of the New York UCC).

     (e) (i) The Registration Statement, when it became effective, did not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
(ii) the Prospectus does not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph 2(e) only apply to
statements in or omissions from the Registration Statement or the Prospectus
based upon information relating to such Selling Shareholder furnished to the
Company in writing by such Selling Shareholder specifically for use therein, it
being understood and agreed that the only such information furnished to the
Company by such Selling Shareholder consists of the name of such Selling
Shareholder, the number of Firm Shares to be offered by such Selling Shareholder
and the address and other information with respect to such Selling Shareholder
(excluding any percentages), which appear under the caption “Principal and
Selling Shareholders” in the Prospectus (the information so furnished in writing
being hereinafter called, collectively, the “Selling Shareholder Information”).

     3. Agreements to Sell and Purchase. Each Selling Shareholder, severally and
not jointly, hereby agrees to sell to the Underwriter, and the Underwriter, upon
the basis of the representations and warranties herein contained, but subject to
the conditions hereinafter stated, agrees to purchase from such Selling
Shareholder at $28.76 a share (the “Purchase Price”) the number of Firm Shares
set forth in Schedule I hereto opposite the name of such Selling Shareholder.

     On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, each Selling Shareholder,
severally and not jointly, agrees to sell to the Underwriter the number of
Additional Shares set forth in Schedule I hereto opposite the name of such
Selling Shareholder, and the Underwriter shall have the right to purchase up to
300,000 Additional Shares at the Purchase Price. You may exercise this right in
whole or from time to time in part by giving written notice of each election to
exercise the option not later than 30 days after the date of this Agreement. Any
exercise notice shall specify the number of Additional Shares to be purchased by
the Underwriter and the date on which such shares are to be purchased. Each
purchase date (an “Option Closing Date”) must be at least two business days
after the written notice is given and may not be earlier than the closing date
for the Firm Shares nor later than ten business days after the date of such
notice. Additional Shares may be

7



--------------------------------------------------------------------------------



 



purchased as provided in Section 4 hereof solely for the purpose of covering
over-allotments made in connection with the offering of the Firm Shares.

     Each Selling Shareholder hereby agrees that, without the prior written
consent of the Underwriter, it will not, during the period ending 90 days after
the date of the Prospectus, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise.

     The restrictions contained in the preceding paragraph shall not apply to
(A) the Shares to be sold hereunder, (B) transactions by any Selling Shareholder
relating to shares of Common Stock or other securities acquired in open market
transactions after the completion of the offering of the Shares; (C) transfers
of shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock as a bona fide gift or gifts; (D) transfers or
distributions of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock by a Selling Shareholder to such
Selling Shareholder’s affiliates (as defined in Rule 405 under the Securities
Act); (E) in the case of any Selling Shareholder that is a partnership,
corporation or limited liability company, a distribution of shares of Common
Stock to the partners, shareholders or members thereof; provided, that no filing
by any party (transferor or transferee) under Section 16(a) of the Securities
Exchange Act of 1934, as amended, shall be required or shall be made voluntarily
in connection with such distribution (other than a filing on a Form 5 made after
the expiration of the 90-day period referred to above); or (F) transfers by a
permitted distributee or transferee of a Selling Shareholder of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock to a
family member of such distributee or transferee of such Selling Shareholder or a
trust created for the benefit of such distributee or transferee of such Selling
Shareholder or a family member of such distributee or transferee of such Selling
Shareholder provided that in the case of any gift, transfer or distribution
described in clause (C), (D), (E) or (F) above, such donee, transferee or
distributee shall, prior to or contemporaneously with such gift, transfer or
distribution, execute and deliver to the Underwriter an agreement to be bound by
the restrictions set forth above. In addition, each Selling Shareholder,
(i) agrees that, without the prior written consent of the Underwriter, it will
not, during the period ending 90 days after the date of the Prospectus, make any
demand for, or exercise any right with respect to, the registration of any
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock and (ii) agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of such Selling Shareholder’s shares of Common Stock except in
compliance with the foregoing restrictions.

     4. Terms of Public Offering. The Selling Shareholders and the Company are
advised by you that the Underwriter proposes to make a public offering of the
Shares on the terms set forth in the Prospectus as soon after the Registration
Statement and this Agreement have become effective as in its judgment is
advisable.

8



--------------------------------------------------------------------------------



 



     5. Payment and Delivery. Payment for the Firm Shares to be sold by each
Selling Shareholder shall be made in Federal or other funds immediately
available to a bank account designated by such Selling Shareholder in the United
States against delivery of such Firm Shares to the Underwriter at 10:00 a.m.,
New York City time, on January 24, 2005, or at such other time on the same or
such other date, not later than January 31, 2005, as shall be designated in
writing by you. The time and date of such payment are hereinafter referred to as
the “Closing Date”.

     Payment for any Additional Shares shall be made to the Selling Shareholders
in Federal or other funds immediately available to bank accounts designated by
such Selling Shareholders in the United States against delivery of such
Additional Shares to the Underwriter at 10:00 a.m., New York City time, on the
date specified in the corresponding notice described in Section 3 or at such
other time on the same or on such other date, in any event not later than
March 3, 2005, as shall be designated in writing by you.

     The Firm Shares and Additional Shares shall be registered in such names and
in such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, with any
transfer taxes payable in connection with the transfer of the Shares to the
Underwriters duly paid, against payment of the Purchase Price therefor.

     6. Conditions to the Underwriter’s Obligations. The obligations of the
Selling Shareholders to sell the Shares to the Underwriter and the obligations
of the Underwriter to purchase and pay for the Shares on the Closing Date are
subject to the condition that no stop order suspending the effectiveness of the
Registration Statement shall have been issued under the Securities Act or
proceedings therefor initiated or threatened by the Commission.

     The obligations of the Underwriter are subject to the following further
conditions:

     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:

     (i) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

     (ii) there shall not have occurred any change, or any development involving
a prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Prospectus.

9



--------------------------------------------------------------------------------



 



     (b) The Underwriter shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 6(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his knowledge as to proceedings threatened.

     (c) The Underwriter shall have received on the Closing Date an opinion of
Cooley Godward LLP, outside counsel for the Company, dated the Closing Date, to
the effect that:

     (i) the Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Prospectus and, to such counsel’s knowledge, is duly qualified
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole;

     (ii) each of URS Holdings and EG&G (each, a “Covered Subsidiary” and
together, the “Covered Subsidiaries”), has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Prospectus;

     (iii) the authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the Prospectus under the caption
“Description of Capital Stock” and in the Form 8-A dated January 30, 1984 under
the caption “Description of Capital Stock” (which incorporates by reference the
description of the Common Stock contained in the Registration Statement on Form
S-1 filed on February 28, 1983);

     (iv) the outstanding shares of Common Stock have been duly authorized and
are validly issued, fully paid and non-assessable;

     (v) this Agreement has been duly authorized, executed and delivered by the
Company;

     (vi) the execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will not contravene any
provision of applicable law (except for Section 9 relating to indemnity and
contribution as to which such counsel need not express any

10



--------------------------------------------------------------------------------



 



opinion) or the certificate of incorporation or by-laws of the Company or any
agreement or other instrument binding upon the Company or any of its
subsidiaries that is (A) filed as an exhibit to the Registration Statement or
any document incorporated by reference therein, (B) incorporated by reference in
the Registration Statement or (C) which the Company has advised such counsel
will be filed as an exhibit to the Company’s next quarterly report on Form 10-Q
or on a Form 8-K and which was executed by the Company prior to the date of such
opinion or, to the best of such counsel’s knowledge, any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any of its subsidiaries, and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under this Agreement, except
such as have been made or obtained or except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares;

     (vii) the statements in (A) the Prospectus under the captions “Description
of Capital Stock” and “Underwriter” and (B) the Registration Statement in
Item 15, in each case insofar as such statements constitute matters of law,
summaries of legal matters, provisions of the Company’s certificate of
incorporation or by-laws or other equivalent corporate governance documents or
legal proceedings, or legal conclusions, have been reviewed by such counsel and
fairly present the matters referred to therein, to the extent required by the
Act and the Securities Act Regulations;

     (viii) such counsel does not know of any legal or governmental proceedings
pending or overtly threatened to which the Company or any of its subsidiaries is
a party or to which any of the properties of the Company or any of its
subsidiaries is subject that are required to be described in the Registration
Statement or the Prospectus and are not so described or of any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus that are not so described or
described in documents incorporated by reference in the Registration Statement
as required;

     (ix) the Company is not, and after giving effect to the offering and sale
of the Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended; and

     (x) to such counsel’s knowledge, (A) each document filed pursuant to the
Exchange Act and incorporated by reference in the Registration Statement or the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data derived therefrom, as to which such counsel
need not express any belief) complied as to form when filed in all material
respects with the requirements of the Exchange Act, and the applicable rules and
regulations of the Commission thereunder and (B) the Registration Statement or
the Prospectus (except for the financial statements and financial schedules and

11



--------------------------------------------------------------------------------



 



other financial and statistical data derived therefrom, as to which such counsel
need not express any belief) complied as to form in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder. In addition, such counsel shall confirm that such
counsel has participated in conferences with officers and other representatives
of the Company and the independent public accountants of the Company and
representatives of the Underwriter at which conferences the contents of the
Registration Statement and Prospectus were discussed and, although such counsel
is not passing upon and does not assume responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statements or Prospectus (except as and to the extent stated in subparagraphs
((iii) and (viii) above), on the basis of the foregoing, nothing has come to the
attention of such counsel that causes such counsel to believe that the
Registration Statement or the prospectus included therein (except for the
financial statements and financial schedules and other financial and statistical
data derived therefrom, as to which such counsel need not express any belief) at
the time the Registration Statement became effective contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data derived therefrom, as to which such counsel
need not express any belief) as of its date or as of the date of such opinion
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

     (d) The Underwriter shall have received on the Closing Date an opinion of
Woodburn and Wedge, special Nevada counsel for the Company, dated the Closing
Date, to the effect that:

     (i) URS Nevada has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Nevada, has the
corporate power and authority to own its property and to conduct its business as
described in the Prospectus.

     (e) The Underwriter shall have received on the Closing Date an opinion of
Simpson Thacher & Bartlett LLP, counsel for BK Capital Partners IV, L.P., a
California limited partnership; Blum Strategic Partners, L.P., a Delaware
limited partnership; Stinson Capital Partners II, L.P., a California limited
partnership; Stinson Capital Partners, L.P., a California limited partnership;
and Stinson Capital Partners (QP), L.P., a Delaware limited partnership; (each,
a “Blum Selling Shareholder, and collectively, the “Blum Selling Shareholders”),
dated the Closing Date, to the effect that:

     (i) this Agreement has been duly authorized, executed and delivered by or
on behalf of each of the Blum Selling Shareholders;

12



--------------------------------------------------------------------------------



 



     (ii) the sale of the Shares by the Blum Selling Shareholders and the
compliance by the Blum Selling Shareholders with all of the provisions of this
Agreement will not breach or result in a default under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument identified on the
annexed schedule furnished to us by the Blum Selling Shareholders and which each
Blum Selling Shareholder has represented lists all material agreements and
instruments to which such Blum Selling Shareholder is a party or by which such
Blum Selling Shareholder is bound or to which any of the property or assets of
such Blum Selling Shareholder is subject, nor will such action violate the
limited partnership agreement of any Blum Selling Shareholder or any federal or
New York statute, the Delaware Revised Uniform Limited Partnership Act or the
California Revised Limited Partnership Act or any rule or regulation that has
been issued pursuant to any federal or New York statute or the Delaware Revised
Uniform Limited Partnership Act or the California Revised Limited Partnership
Act or any order known to us issued pursuant to any federal or New York statute
or the Delaware Revised Uniform Limited Partnership Act or the California
Revised Limited Partnership Act by any court or governmental agency or body
having jurisdiction over any Blum Selling Shareholder or any of its properties
or assets;

     (iii) no consent, approval, authorization, order, registration or
qualification of or with any federal or New York governmental agency or body,
any Delaware governmental agency or body acting pursuant to the Delaware Revised
Uniform Limited Partnership Act or any California court body acting pursuant to
the California Revised Limited Partnership Act or, to our knowledge, any federal
or New York court, any Delaware court acting pursuant to the Delaware Revised
Uniform Limited Partnership Act or any California court acting pursuant to the
California Revised Limited Partnership Act is required for the issue and sale of
the Shares by the Blum Selling Shareholders and the compliance by the Blum
Selling Shareholders with all of the provisions of this Agreement, except for
the registration under the Securities Act of the Shares, and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Shares by the Underwriters; and

     (iv) each Blum Selling Shareholder has full partnership power, right and
authority to sell the Shares to be sold by such Blum Selling Shareholder and,
upon the payment and transfer contemplated by this Agreement, the Underwriter
will acquire a security entitlement with respect to the Shares and no action
based on an adverse claim may be asserted against the Underwriter;

     (f) The Underwriters shall have received on the Closing Date an opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, a special New York counsel for the
Company, dated the Closing Date, to the effect that:

13



--------------------------------------------------------------------------------



 



     (i) URS New York is validly existing in good standing under the laws of the
State of New York. URS New York is in good standing in the other jurisdictions
set forth on a schedule to such counsel’s opinion.

     (g) The Underwriter shall have received on the Closing Date an opinion of
Sidley Austin Brown & Wood LLP, counsel for the Underwriters, dated the Closing
Date, covering the matters referred to in Sections 6(c)(v) and 6(c)(viii) (but
only as to the statements in the Prospectus under “Description of Capital Stock”
and “Underwriter”) and Section 6(c)(x) (other than clause (A)) above.

     The opinions of Cooley Godward LLP, Woodburn and Wedge, Simpson Thacher &
Bartlett LLP and Skadden, Arps, Slate, Meagher & Flom LLP described in
Sections 6(c), 6(d), 6(e) and 6(f) above shall be rendered to the Underwriter at
the request of the Company or one or more of the Selling Shareholders, as the
case may be, and shall so state therein.

     (h) The Underwriter shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriter, from
PricewaterhouseCoopers LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in, or incorporated by reference into,
the Registration Statement and the Prospectus; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date hereof.

     (i) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the stockholders of the Company set forth on Exhibit B
hereto relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

     (j) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by the chief financial officer of the Company,
certifying as to the preparation, completeness and accuracy of certain financial
and statistical data relating to the Company included in the Prospectus.

     (k) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by each of the Selling Shareholders, to the
effect that the representations and warranties of the Selling Shareholders
contained in this Agreement are true and correct as of the Closing Date and that
the Selling Shareholders have complied with all of the agreements and satisfied
all of the conditions on their respective parts to be performed or satisfied
hereunder on or before the Closing Date.

     The obligations of the Underwriter to purchase Additional Shares hereunder
are subject to the delivery to you on the applicable Option Closing Date of such
documents as you may reasonably request with respect to the good standing of the
Company and other matters related to the sale of such Additional Shares.

     7. Covenants of the Company. In further consideration of the agreements of
the Underwriter herein contained, the Company covenants with the Underwriter as
follows:

14



--------------------------------------------------------------------------------



 



     (a) To furnish to you, without charge, one signed copy of the Registration
Statement (including exhibits thereto and documents incorporated by reference)
and to furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 7(c) below, as many copies of the
Prospectus, any documents incorporated by reference, and any supplements and
amendments thereto or to the Registration Statement as you may reasonably
request. The terms “supplement” and “amendment” or “amend” as used in this
Agreement shall include all documents subsequently filed by the Company with the
Commission pursuant to the Exchange Act that are deemed to be incorporated by
reference in the Prospectus.

     (b) Before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus or
prospectus supplement required to be filed pursuant to such Rule.

     (c) If, during such period after the first date of the public offering of
the Shares as in the opinion of counsel for the Underwriter the Prospectus is
required by law to be delivered in connection with sales by the Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Underwriter,
it is necessary to amend or supplement the Prospectus to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Underwriter and to the dealers (whose names and addresses you
will furnish to the Company) to which Shares may have been sold by you and to
any other dealers upon request, either amendments or supplements to the
Prospectus so that the statements in the Prospectus as so amended or
supplemented will not, in the light of the circumstances when the Prospectus is
delivered to a purchaser, be misleading or so that the Prospectus, as amended or
supplemented, will comply with law.

     (d) To endeavor to qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

     (e) To make generally available to the Company’s security holders and to
you as soon as practicable an earning statement covering the twelve-month period
ending January 31, 2006 that satisfies the provisions of Section 11(a) of the
Securities Act and the Securities Act Regulations.

     8. Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, the Company agrees to pay or
cause to be paid all expenses incident to the performance of the Selling
Shareholders’ obligations under this Agreement, including: (i) the fees,
disbursements and expenses of the Company’s counsel and the Company’s
accountants in connection with the registration and delivery of the Shares under
the Securities Act and all other fees or expenses in connection with the
preparation and filing of

15



--------------------------------------------------------------------------------



 



the Registration Statement, any preliminary prospectus, the Prospectus and
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Underwriter and dealers, in the quantities hereinabove specified, (ii) the
reasonable out-of-pocket expenses and, as to in-house counsel, allocated costs
of the Blum Holders (as defined in the Registration Rights Agreement) of Firm
Shares incurred in connection with the Registration Statement and Prospectus
including, without limitation, the reasonable fees and disbursements of not more
than one outside counsel and one in-house counsel (who may be employed by an
Affiliate (as defined in the Registration Rights Agreement) of a Blum Holder)
for the Blum Holders chosen by the Blum Holders holding a majority of the Firm
Shares; provided that the Company shall not pay any fees or expenses incurred by
or on behalf of any Blum Holder who, without cause, either withdraws a request
for registration or withdraws from a registration, in which case such fees and
expenses shall be the sole responsibility of such Blum Holder, (iii) all costs
and expenses related to the transfer and delivery of the Shares to the
Underwriter, including any transfer or other taxes payable thereon, (iv) the
cost of printing or producing any Blue Sky or Legal Investment memorandum in
connection with the offer and sale of the Shares under state securities laws and
all expenses in connection with the qualification of the Shares for offer and
sale under state securities laws as provided in Section 7(d) hereof, including
filing fees and the reasonable fees and disbursements of counsel for the
Underwriter in connection with such qualification and in connection with the
Blue Sky or Legal Investment memorandum, (v) all filing fees and the reasonable
fees and disbursements of counsel to the Underwriter incurred in connection with
the review and qualification of the offering of the Shares by the National
Association of Securities Dealers, Inc., (vi) all costs and expenses incident to
listing the Shares on the NYSE and the Pacific Exchange, (vii) the cost of
printing certificates representing the Shares, (viii) the costs and charges of
any transfer agent, registrar or depositary, (ix) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (x) the document production charges and expenses associated with printing
this Agreement and (xi) all other costs and expenses incident to the performance
of the obligations of the Selling Shareholders hereunder for which provision is
not otherwise made in this Section. It is understood, however, that (A) except
as provided in this Section, Section 9 entitled “Indemnity and Contribution”,
and the last paragraph of Section 11 below, the Underwriter will pay all of its
costs and expenses, including fees and disbursements of its counsel, stock
transfer taxes payable on resale of any of the Shares by it and any advertising
expenses connected with any offers it may make and (B) the Company shall not pay
or cause to be paid any underwriting discounts or commissions or any transfer
taxes payable in respect of the sale of Shares, which such expenses shall be
paid or borne by the Selling Shareholders thereof. Whether or not the
transactions contemplated in this Agreement are consummated or this Agreement is
terminated, to the extent that any expenses incident to the performance of the
Selling Shareholders’ obligations under this Agreement are not payable by the
Company pursuant to this Section 8, such expenses shall be paid by the Selling
Shareholders.

16



--------------------------------------------------------------------------------



 



     The provisions of this Section shall not supersede or otherwise affect any
agreement that the Selling Shareholders may otherwise have for the allocation of
such expenses among themselves.

     9. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless the Underwriter, each person, if any, who controls the Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of the Underwriter within the meaning of
Rule 405 under the Securities Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus or preliminary prospectus supplement or the
Prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to the Underwriter furnished to the Company in writing by the
Underwriter through you expressly for use therein; provided, however, that the
foregoing indemnity agreement with respect to any preliminary prospectus or
preliminary prospectus supplement shall not inure to the benefit of the
Underwriter or any person controlling the Underwriter, if a copy of the
Prospectus (as then amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) was not sent or given by or on behalf of
the Underwriter to the person asserting any such losses, claims, damages or
liabilities, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the Shares to such person, and if the
Prospectus (as so amended or supplemented) would have cured the defect giving
rise to such losses, claims, damages or liabilities, unless such failure is the
result of noncompliance by the Company with Section 7(a) hereof.

     (b) The Company agrees to indemnify and hold harmless each Selling
Shareholder, each person, if any, who controls any Selling Shareholder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, each affiliate of any Selling Shareholder within the meaning of
Rule 405 under the Securities Act and each of their respective officers,
directors, employees, representatives and agents, from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus or preliminary
prospectus supplement or the Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon Selling Shareholder Information relating to such Selling Shareholder.

     (c) Each Selling Shareholder agrees, severally and not jointly, to
indemnify and hold harmless the Company, the directors of the Company, the
officers of the Company who sign the

17



--------------------------------------------------------------------------------



 



Registration Statement, the Underwriter, and each person, if any, who controls
the Company or the Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of the
Underwriter within the meaning of Rule 405 under the Securities Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, any preliminary prospectus or
the Prospectus (as amended or supplemented if the Company shall have furnished
any amendments or supplements thereto), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only with reference
to Selling Shareholder Information relating to such Selling Shareholder;
provided, further, that the liability under this subsection (c) of any Selling
Shareholder shall be limited to an amount equal to the gross proceeds, after
underwriting commissions and discounts and expenses, to such Selling Shareholder
from the sale of Shares sold by such Selling Shareholder hereunder; and
provided, further, that the foregoing indemnity agreement with respect to any
preliminary prospectus shall not inure to the benefit of the Underwriter, or any
person controlling the Underwriter, if a copy of the Prospectus (as then amended
or supplemented if the Company shall have furnished any amendments or
supplements thereto) was not sent or given by or on behalf of the Underwriter to
the person asserting any such losses, claims, damages or liabilities, if
required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Shares to such person, and if the Prospectus (as
so amended or supplemented) would have cured the defect giving rise to such
losses, claims, damages or liabilities, unless such failure is the result of
noncompliance by the Company with Section 7(a) hereof.

     (d) The Underwriter agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Selling Shareholders, the directors of the
Company, the officers of the Company who sign the Registration Statement and
each person, if any, who controls the Company or any Selling Shareholder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof,
any preliminary prospectus or preliminary prospectus supplement or the
Prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only with reference
to information relating to the Underwriter furnished to the Company in writing
by the Underwriter expressly for use in the Registration Statement, any
preliminary prospectus or preliminary prospectus supplement, the Prospectus or
any amendments or supplements thereto.

     (e) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 9(a), 9(b), 9(c) or 9(d), such person (the “indemnified
party”) shall promptly notify the person against whom such indemnity may be
sought (the “indemnifying party”) in writing and the indemnifying party, upon
request of the indemnified party, shall retain counsel reasonably

18



--------------------------------------------------------------------------------



 



satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (x) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Underwriter and all persons, if any, who
control the Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or who are affiliates of the
Underwriter within the meaning of Rule 405 under the Securities Act, (y) the
fees and expenses of more than one separate firm (in addition to any local
counsel) for the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either such Section and (z) the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Selling Shareholders, all
persons, if any, who control any Selling Shareholder within the meaning of
either such Section, all affiliates of any Selling Shareholder within the
meaning of Rule 405 under the Securities Act and each of their respective
officers, directors, employees, representatives and agents, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Underwriter and such control persons and affiliates
of the Underwriter, such firm shall be designated in writing by you. In the case
of any such separate firm for the Company, and such directors, officers and
control persons of the Company, such firm shall be designated in writing by the
Company. In the case of any such separate firm for the Selling Shareholders,
such control persons of any Selling Shareholders, such affiliates of any Selling
Shareholders and such respective officers, directors, employees, representatives
and agents, such firm shall be designated in writing by the Selling
Shareholders. The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (1) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and has not been objected to by such indemnifying party within
such 30 day period and (2) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

19



--------------------------------------------------------------------------------



 



     (f) To the extent the indemnification provided for in Section 9(a), 9(b),
9(c) or 9(d) is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause 9(f)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 9(f)(i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company and the Selling Shareholders on the one hand and the
Underwriter on the other hand in connection with the offering of the Shares
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Shares (before deducting expenses) received by each
Selling Shareholder and the total underwriting discounts and commissions
received by the Underwriter, in each case as set forth in the table on the cover
of the Prospectus Supplement, bear to the aggregate Purchase Price of the
Shares. The relative fault of the Selling Shareholders on the one hand and the
Underwriter on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Selling Shareholders or by the Underwriter and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The liability of each Selling Shareholder
under the contribution agreement contained in this Section 9(f) shall (i) apply
only with reference to the Selling Shareholder Information relating to such
Selling Shareholder and (ii) be limited to an amount equal to the gross
proceeds, after underwriting commissions and discounts and expenses, to such
Selling Shareholder from the sale of Shares sold by such Selling Shareholder
hereunder.

     (g) The Selling Shareholders and the Underwriter agree that it would not be
just or equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 9(f). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 9, the Underwriter shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Shares underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages that the Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. Furthermore, the liability of each Selling Shareholder to
contribute under subsection (f) of this Section 9 shall be limited to an amount
equal to (i) the gross proceeds, before underwriting commissions and discounts
and expenses, to such Selling Shareholder from the sale of Firm Shares sold by
such Selling Shareholder hereunder less (ii) any amounts which such Selling
Shareholder has paid under Section 9(c) hereof. No person guilty of fraudulent
misrepresentation (within the meaning

20



--------------------------------------------------------------------------------



 



of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 9 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

     (h) The indemnity and contribution provisions contained in this Section 9
and the representations, warranties and other statements of the Company and the
Selling Shareholders contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of the Underwriter, any person
controlling the Underwriter or any affiliate of the Underwriter, any Selling
Shareholder or any person controlling any Selling Shareholder, or by or on
behalf of the Company, its officers or directors or any person controlling the
Company and (iii) acceptance of and payment for any of the Shares.

     10. Termination. The Underwriter may terminate this Agreement by notice
given to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange, the Nasdaq National Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange, the Chicago Board of
Trade or the Pacific Exchange, (ii) trading of any securities of the Company
shall have been suspended on any exchange or in any over-the-counter market,
(iii) a material disruption in securities settlement, payment or clearance
services in the United States shall have occurred, (iv) any moratorium on
commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets, currency exchange rates or
controls or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Prospectus.

     11. Effectiveness. This Agreement shall become effective upon the execution
and delivery hereof by the parties hereto.

     If this Agreement shall be terminated by the Underwriter because of any
failure or refusal on the part of any Selling Shareholder to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason any Selling Shareholder shall be unable to perform its obligations under
this Agreement, the Selling Shareholders will reimburse the Underwriter for all
out-of-pocket expenses (including the fees and disbursements of its counsel)
reasonably incurred by the Underwriter in connection with this Agreement or the
offering contemplated hereunder.

     12. Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

     13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

21



--------------------------------------------------------------------------------



 



     14. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

[SIGNATURE PAGE FOLLOWS]

22



--------------------------------------------------------------------------------



 



              Very truly yours,

URS CORPORATION
 
       

  By:   /s/ Kent P. Ainsworth

       

      Kent P. Ainsworth
Executive Vice President, Chief Financial
Officer and Secretary

23



--------------------------------------------------------------------------------



 



                  BK CAPITAL PARTNERS IV, L.P.
 
                By:   Blum Capital Partners, L.P., its general partner
 
                    By: Richard C. Blum & Associates, Inc.,
its general partner
 
           

      By:   /s/ Gregory D. Hitchan 

           

          Gregory D. Hitchan

          General Counsel and Secretary
 
                BLUM STRATEGIC PARTNERS, L.P.
 
                By:   Blum Strategic GP, L.L.C., its general partner
 
           

  By:   /s/ Gregory D. Hitchan          

      Gregory D. Hitchan

      General Counsel and Secretary

24



--------------------------------------------------------------------------------



 



                  STINSON CAPITAL PARTNERS II, L.P.
 
                By:   Blum Capital Partners, L.P., its general partner
 
           

      By:   Richard C. Blum & Associates, Inc.,
its general partner
 
           

      By:   /s/ Gregory D. Hitchan 

           

          Gregory D. Hitchan

          General Counsel and Secretary
 
                STINSON CAPITAL PARTNERS, L.P.
 
                By:   Blum Capital Partners, L.P., its general partner
 
           

      By:   Richard C. Blum & Associates, Inc.,
its general partner
 
           

      By:   /s/ Gregory D. Hitchan 

           

          Gregory D. Hitchan

          General Counsel and Secretary

25



--------------------------------------------------------------------------------



 



                  STINSON CAPITAL PARTNERS (QP), L.P.
 
                By:   Blum Capital Partners, L.P.,its general partner
 
           

      By:   Richard C. Blum & Associates, Inc.,
its general partner
 
           

      By:   /s/ Gregory D. Hitchan

           

          Gregory D. Hitchan

          General Counsel and Secretary
 
                STINSON CAPITAL FUND (CAYMAN), LTD
 
                By:   Blum Capital Partners, L.P., its investment advisor
 
           

      By:   Richard C. Blum & Associates, Inc.,
its general partner
 
           

  By:   /s/ Gregory D. Hitchan          

      Gregory D. Hitchan

      General Counsel and Secretary

26



--------------------------------------------------------------------------------



 



          Accepted as of the date hereof    
 
        Merrill Lynch, Pierce, Fenner & Smith        
               Incorporated    
 
       
By:
  /s/ Leonard Chung

       

  Authorized Representative    

27



--------------------------------------------------------------------------------



 



SCHEDULE I

                              Number of       Number of     Additional      
Firm Shares     Shares To Be   Selling Shareholder   To Be Sold     Sold  
BK Capital Partners IV, L.P.
    102,112       15,317  
Blum Strategic Partners, L.P.
    1,724,053       258,608  
Stinson Capital Partners II, L.P.
    30,292       4,544  
Stinson Capital Partners, L.P.
    65,358       9,803  
Stinson Capital Partners (QP), L.P.
    68,078       10,212  
Stinson Capital Fund (Cayman), Ltd
    10,107       1,516  
 
           
Total
    2,000,000       300,000  
 
           

28



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF LOCK-UP LETTER]

January l, 2005

Dear Sirs and Mesdames:

     The undersigned understands that Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Underwriter”) proposes to enter into an Underwriting
Agreement (the “Underwriting Agreement”) with URS Corporation, a Delaware
corporation (the “Company”), providing for the public offering (the “Public
Offering”) by the Underwriter, of 2,300,000 shares (the “Shares”) of the common
stock, par value $0.01 per share, of the Company (the “Common Stock”).

     To induce the Underwriter to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Underwriter, it will not, during the period commencing on the
date hereof and ending 90 days after the date of the final prospectus relating
to the Public Offering (the “Prospectus”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (a) the sale of any Shares
to the Underwriter pursuant to the Underwriting Agreement; (b) transactions
relating to shares of Common Stock or other securities acquired in open market
transactions after the completion of the offering of the Shares; (c) transfers
of shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock as a bona fide gift or gifts; (d) transfers or
distributions of shares of Common Stock, or any security convertible into or
exercisable or exchangeable for Common Stock, to affiliates (as defined in Rule
405 under the Securities Act); (e) transfers to the Company of shares of Common
Stock to pay the exercise price of stock options granted to the undersigned
under the Company’s employee stock option plans (provided that the shares so
transferred are not sold or otherwise disposed of by the Company) and transfers
of shares of Common Stock to the Company so long as the proceeds from such
transfers are applied solely to pay withholding taxes due with respect to the
exercise by the undersigned of any such stock options or with respect to the
vesting of restricted stock granted to the undersigned under the Company’s
restricted stock plan; and (f) transfers by the undersigned or its permitted
distributee or transferee of Common Stock or securities convertible into or
exercisable or exchangeable for

A-1



--------------------------------------------------------------------------------



 



Common Stock to a family member of the undersigned or of such distributee or
transferee or a trust created for the benefit of the undersigned or such
distributee or transferee or a family member of the undersigned or such
distributee or transferee; provided that in the case of any gift, transfer or
distribution referred to in clause (c), (d) or (f) above, such donee, transferee
or distributee shall execute and deliver to the Underwriter, prior to or
contemporaneously with such gift, transfer or distribution, an agreement to be
bound by the restrictions set forth herein. In addition, the undersigned agrees
that, without the prior written consent of the Underwriter, it will not, during
the period commencing on the date hereof and ending 90 days after the date of
the Prospectus, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

     The undersigned understands that the Company and the Underwriter are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
Public Offering. The undersigned further understands that this Lock-Up Agreement
is irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

     Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation among the Company, the Underwriter and the selling shareholders
listed on Schedule I thereto.

     

  Very truly yours,
 
   

   

  (Name)
 
   

   

  (Address)

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

[SIGNATORIES TO LOCK-UP LETTER]

Blum Capital Partners, L.P.
Richard C. Blum

